Citation Nr: 1134797	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  08-07 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The Veteran had active service from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Oakland, California, which denied service connection for hearing loss and tinnitus.  Jurisdiction of this matter was subsequently transferred to the RO in Portland, Oregon.

In April 2009, the Veteran testified at a personal hearing over which a Decision Review Officer (DRO) of the RO presided, and his testimony was summarized in a DRO Informal Conference Report which is of record.  In October 2010, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the claims file.
 
This matter was previously before the Board in February 2010 at which time it was remanded for additional development.  It is now returned to the Board.


FINDINGS OF FACT

1.  Bilateral hearing loss did not have its onset during active service or result from disease or injury in service.

2.  Tinnitus did not have its onset during active service or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in November 2003, August 2004, November 2005, and February 2010 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  The Veteran was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  Additionally, VA medical opinions were obtained.  The medical opinions are adequate for adjudicative purposes.  The examiners provided opinions that were supported by a discussion of the pertinent facts and adequate reasons and bases.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 




Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection for certain organic diseases of the nervous system may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2009).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2010).

In Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that if a pre-existing disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case, the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306 (2010); Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in active service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  See Hensley, 5 Vet. App. at 159.

The Veteran's induction report of medical examination dated in May 1968 shows that general clinical evaluation of the Veteran's ears was normal.  The report also provided audiometric readings as to the Veteran's hearing acuity.  The Board notes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  While this examination was conducted after October 1967, the report indicates that the findings had been reported in ASA units.  Therefore, the Board has converted the ASA units to ISO units as shown below.




HERTZ



500
1000
2000
3000
4000
RIGHT
40
15
10
10
10
LEFT
30
25
10
15
20

The induction examination report indicates an auditory threshold of 40 decibels in the right ear at 500 HZ.  Furthermore, the examiner noted hearing in the summary of defects and diagnoses and a PULHES of 2 was reported for hearing.  

A service treatment record dated in April 1969 shows that the Veteran reported increasing pressure in both ears, along with hearing difficulty and aching.  The eardrums and tympanic membrane seemed inflamed.  There was no weeping or blood.  The impression was otitis media.  The Veteran was treated with medication.

A separation report of medical examination dated in January 1971 shows that general clinical evaluation of the Veteran's ears was normal.  Audiometric findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
0
-5
10
10
LEFT
-10
-10
-10
10
0

In the associated report of medical history, the Veteran indicated that he had never had ear trouble or hearing loss.

Following active service, a United States Army Reserve enlistment report of medical examination dated in August 1977 shows that general clinical evaluation of the Veteran's ears was normal.  Audiometric findings were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
10
LEFT
10
5
10
10
15

In the associated report of medical history, the Veteran indicated that he had never had ear trouble or hearing loss.

A private medical record from M. E. B., M.D., dated in August 2005, shows that the Veteran was being treated primarily because he was not hearing as well as he used to.  He had worked around helicopters in Vietnam and reported having had more problems with his right ear than his left ear since that time.  He noted that if he would get water in the right ear, he would get instant pain.  He had not had any drainage.  Physical examination revealed a pinhole perforation of the posterior inferior portion of the right tympanic membrane.  Audiometric testing showed bilateral neural hearing loss of mild degree in the left ear and moderate degree in the right ear.  Dr. B. commented that the Veteran had a perforated tympanic membrane with some hearing loss.  Direct treatment of the tympanic membrane perforation was not indicated until better control of his nasal airway was obtained.  His hearing loss was said to benefit from hearing aids.

A VA audiology consult report dated in May 2006 shows that the Veteran reported a history of being exposed to helicopter engine noise and M-60 machine gun fire while part of a helicopter crew during his period of active service.  Following a review of audiometric baseline thresholds and case history with the Veteran, the examiner indicated that there was suspected bilateral hearing loss and tinnitus, though otoscopic examination was unremarkable.  As the baseline audiometric testing suggested hearing loss, and as the Veteran had reported noise exposure while in service, there was a possibility this hearing loss and tinnitus were due to military noise exposure.  It was also noted that these results could not be used for adjudicative purposes, or to specify the cause of the hearing loss or tinnitus.

A VA examination report dated in January 2007 shows that the Veteran's claims file was reviewed in conjunction with conducting the examination of the Veteran.  The Veteran reported decreased hearing in both ears, particularly in crowds.  He provided a history of working as a turbine engine repairman during his period of active service, and that following service he worked at a grocery store and had not been exposed to recreational noise.  A long history of constant tinnitus was also noted.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
40
40
45
LEFT
45
50
35
45
45

The diagnosis was mild to moderate bilateral sensorineural hearing loss.  The examiner opined that hearing loss and tinnitus were less likely as not (less than 50/50 probability) caused by or a result of noise exposure in the military.  The examiner explained that the separation audio findings had shown hearing within normal limits, bilaterally, with puretone thresholds of 10 dB or lower.  The current audiogram had a flat aspect, which was not consistent with a noise induced hearing loss.

During his November 2009 video conference hearing, the Veteran asserted that he had been exposed to acoustic trauma during his period of active service while working on a flight line in the Republic of Vietnam.  He described being exposed to helicopter noise without the benefit of hearing protection.  He indicated that he had not noticed any hearing loss or tinnitus in service, but that he was around noisy areas all the time.  He reported that following service, he worked at a grocery store as a clerk and also had a job on an order desk for a company that would build conveyor systems.  He reiterated that he did not have any significant occupational noise exposure following his period of active service.

A private medical record from R. M., M.D., dated in December 2009, shows that the Veteran has reported a history of progressive bilateral hearing loss and tinnitus.  He described being in the army as a young man and working for over a year on turbine engines and Chinook helicopters.  He would wear hearing protection when possible, but reported that it was not always available.  His hearing test revealed mild to moderate hearing loss across all frequencies.  The tinnitus was said to be very likely from his hearing loss.

Dr. M. explained that while there were many sources for hearing loss, it was possible that a component for his hearing loss stemmed from his exposure to loud sounds when he was in the military.  Turbine engines and helicopters would typically produce a loudness anywhere from 100 to 115 dB.  The Occupational Safety and Health Administration (OSHA) requirements recommended two hours maximum continuous exposure for a 100 db sound and 15 minutes for 115 dB sound.  It was possible that even for a short duration of 1.5 years, the Veteran's hearing could have been affected, although the loss was not severe, probably in the arena of 5-10 dB.  His audiogram showed more hearing loss in the lower frequencies rather than the higher frequencies, and the absence of a 4 kHz notch which was not as common with noise-induced hearing loss.  Dr. M. concluded that the Veteran had hearing loss that was more significant in the lower frequencies and borderline in the mid-range frequencies.  He had a history of a short duration of exposure to sounds at high decibels that were capable of causing noise-induced hearing loss if exposed to the time periods as noted above on a repetitive basis.  It was possible that this exposure played a small but significant role in the Veteran's hearing loss.

An addendum to the January 2007 VA examination report dated in April 2010 shows that following a review of the claims file, it was concluded that the May 1968 induction examination, January 1971 separation examination, and August 1977 enlistment examination, had all revealed hearing thresholds within normal limits through 6000 Hertz, bilaterally.  It was noted that there was no significant shift seen from 1968 to 1977.  The examiner opined that the Veteran did not have any hearing loss (in either ear) when he entered service, and that hearing did not significantly change or shift during service in either ear.  The examiner also opined that the Veteran's hearing loss was not caused by or a result of military noise exposure or a result of a disease, injury, or incident while in service.  The examiner explained that based on Veteran's case history, configuration of hearing loss was flat which was not consistent with a noise induced hearing loss, and review of the service treatment records showed he had normal hearing when he left service with no significant threshold shift from the time he entered until the time he left service.  The examiner also concluded that tinnitus was less likely as not (less than 50/50 probability) caused by or a result of noise exposure in the military.  The rationale was said to be based on the above, and on the fact that the Veteran could not state the exact onset of tinnitus.

Bilateral hearing loss

Initially, the Board recognizes that the Veteran's May 1968 induction examination report exhibited a puretone threshold reading of 40 Hertz at 500 decibels, which might suggest some degree of hearing loss.  However, after review of the service treatment records, the VA examiner in April 2010 concluded that the Veteran had hearing thresholds within normal limits through 6000 Hertz at the time of his entrance into service.  As such, the Board finds that the Veteran is presumed sound at service entry with respect to his bilateral hearing loss.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  Having found that the Veteran was in sound physical condition at the time he entered service, the Board's inquiry must ascertain whether he incurred a bilateral hearing loss disability as a result of any incident of such service.

As indicated above, while the Veteran's service treatment records do show that in April 1969, he reported difficulty hearing associated with otitis media, this was treated with medication.  There is no evidence of record of any sequelae from this incident of otitis media.  The January 1971 separation report of medical examination shows that the Veteran's ears were normal, and that he did not meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  The Veteran's separation physical examination report is highly probative as to the Veteran's condition at the time of his release from active duty, as it was generated with the specific purpose of ascertaining his then-physical condition, as opposed to his current assertion which may be proffered in an attempt to secure VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  The January 1971 separation examination report is entirely negative for any symptoms associated with a bilateral hearing loss disability weighs heavily against the claim.  The weight of the service treatment records, including the January 1971 separation examination, is greater than subsequent VA outpatient treatment records based on a history as provided by the Veteran.

Following separation from service, the August 1977 United States Army Reserve enlistment report of medical examination also shows that the Veteran's ears were normal, and that he did not meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  

Although the Veteran has asserted that he has had decreased hearing loss since his period of active service, there is no indication of objective findings of a hearing loss disability under 38 C.F.R. § 3.385, until the January 2007 VA examination report, which is more than 36 years following separation from service.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as a factor against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board has considered the August 2005 private medical record from Dr. B., which shows that the Veteran provided a history of working around helicopters in Vietnam, and that he had been having problems with his hearing since that time.  However, a medical diagnosis is only as credible as the history on which it was based.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); see also Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) [ a diagnosis "can be no better than the facts alleged by the appellant."].  Apart from evidence that the examiner's assessments were made on the basis of primarily the Veteran's account, the facts underlying the assessments are not substantiated by the record, as at the time he was separated from active service there was no evidence of a bilateral hearing loss disability.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (It is error to reject a medical opinion solely on the basis that the medical opinion was based on a history given by the Veteran.).    

When viewed against the background of the service treatment records, and the lack of any evidence of symptoms associated with a bilateral hearing loss disability until January 2007, the medical evidence of record does not establish that there is a nexus between any current diagnosis and service.  Moreover, while a physician is competent to render medical opinions, such competence does not extend to the factual underpinnings of the opinion.  See, e.g., Swann, 5 Vet. App. at 233 [the Board was not bound to accept opinions of two doctors who made diagnoses of PTSD almost twenty years following appellant's separation from service and who necessarily relied on history as related by appellant].

The Board has also considered the December 2009 opinion of Dr. M. which concluded that it was possible that this exposure played a small but significant role in the Veteran's hearing loss.  However, this opinion is of limited probative value as Dr. M. did not provide a definitive opinion regarding the etiology of the Veteran's bilateral hearing loss, and instead couched his conclusion in speculative terms of a "possible" relationship between the Veteran's current symptoms and his active service.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).

The Board finds probative the January 2007 VA examination report and its April 2010 Addendum, which concluded that the Veteran's hearing loss was not caused by or a result of military noise exposure or a result of a disease, injury, or incident while in service.  These opinions are considered probative as they were definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, they are found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Board recognizes the Veteran's contentions that he has had continuous bilateral hearing loss since active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity of bilateral hearing loss, his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of bilateral hearing loss) and post-service treatment records (showing no objective findings of a bilateral hearing loss disability until January 2007 and competent medical evidence suggesting that the current bilateral hearing loss is not likely related to the Veteran's service) outweigh the Veteran's contentions. 

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the Veteran's claims, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he has a current bilateral hearing loss disability that is related to noise exposure experienced during active service are not competent.  There is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation in a case which involves this level of medical complexity.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  

Given the medical evidence against the claim, for the Board to conclude that the Veteran has a bilateral hearing loss disability manifested as a result of service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2010); see also Obert, 5 Vet. App. at 33.  For the reasons and bases provided above, the evidence in this case weighs against the claim of service connection for bilateral hearing loss.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107 (West 2002).

Tinnitus

The Veteran's service treatment records are entirely negative of symptoms associated with tinnitus during the Veteran's period of active service.  The January 1971 separation report of medical examination shows that the Veteran's ears were normal.  The separation physical examination report is highly probative as to the Veteran's condition at the time of his release from active duty, as it was generated with the specific purpose of ascertaining his then-physical condition.  See Rucker, 10 Vet. App. at 73.

Following separation from service, the August 1977 United States Army Reserve enlistment report of medical examination also shows that the Veteran's ears were normal, and there is no indication of tinnitus.  

Although the Veteran has asserted that he has had tinnitus since his period of active service, there is no evidence of reported tinnitus until the May 2006 VA audiology consult, which is more than 35 years following separation from service.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered a factor against a claim.  See Maxson, 230 F.3d at 1333.

The Board has considered the December 2009 opinion of Dr. M. which concluded that the tinnitus was very likely from his hearing loss.  However, Dr. M. went on to merely suggest that it was possible that in-service noise exposure played a role in the Veteran's hearing loss.  As indicated above, this opinion is of limited probative value as Dr. M. did not provide a definitive opinion regarding the etiology of the Veteran's bilateral hearing loss (and, therefore, the tinnitus), and instead couched his conclusion in speculative terms of a "possible" relationship between the Veteran's current symptoms and his active service.  See 38 C.F.R. § 3.102; Obert, 5 Vet. App. at 33; Tirpak, 2 Vet. App. at 611.

The Board finds probative the January 2007 VA examination report and its April 2010 Addendum, which concluded that the Veteran's tinnitus was less likely as not caused by active service.  These opinions are considered probative as they were definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, they are found to carry significant probative weight.  See Prejean, 13 Vet. App. at 448-9.

The Board recognizes the Veteran's contentions that he has had continuous tinnitus  since active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. at 303.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1372.

To the extent that the Veteran is able to observe continuity of tinnitus, his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of tinnitus) and post-service treatment records (showing no objective findings of tinnitus May 2006 and competent medical evidence suggesting that the tinnitus is not likely related to service) outweigh the Veteran's contentions. 

While the Board is sympathetic to the Veteran's claim, and he is certainly competent to describe that which he experienced in service, any contentions that his current tinnitus is related to active service are not competent.  There is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Cromley, 7 Vet. App. at 379; Espiritu, 2 Vet. App. at 495.  

Given the medical evidence against the claim, for the Board to conclude that the Veteran's current tinnitus is manifested as a result of service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2010); see also Obert, 5 Vet. App. at 33.  For the reasons and bases provided above, the evidence in this case weighs against the claim of service connection for tinnitus.  See Degmetich, 104 F.3d at 1328; Gilpin, 155 F.3d at 1353.  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107 (West 2002).



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


